Citation Nr: 1703803	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  09-39 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a personality disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from October 1964 to January 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at an August 2013 hearing conducted at the RO.  A transcript of the hearing is of record.

Procedural History

The Board previously considered and denied the Veteran's claim in August 2014.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court) which, in an April 2016 memorandum decision, vacated the portion of the Board's August 2014 decision that denied service connection for PTSD, and remanded the claim for further consideration.  The Veteran's appeal is once again before the Board for appellate review.


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam or in any combat role.

2. The Veteran does not suffer from PTSD as a result of a verified in-service stressor.

3. The Veteran has not been diagnosed with a personality disorder, or any psychiatric disorder other than PTSD, at any point during or within a reasonable period of time prior to the appeal period.



CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.9, 4.127 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ or Decision Review Officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran gave extensive testimony on his in-service experiences, symptoms, and complaints.  Thereafter, the VLJ, with assistance by an accredited representative from the North Carolina Division of Veterans Affairs, asked questions to ascertain the existence of outstanding treatment evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The Veteran's service treatment records, VA medical records, private treatment records. and the reports of January 2010 and June 2012 psychiatric examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.  The Board finds these VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran claims service connection for PTSD as directly related to active service.  Additionally, as noted by the Court's memorandum decision, the record raises the issue of service connection for aggravation of a preexisting personality disorder.  Because different regulations apply to claims for PTSD versus personality disorders, for the sake of clarity, the Board will address these aspects of the Veteran's claim separately.

PTSD

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).   If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39,843 (July 13, 2010).  

The Veteran contends that he suffers from PTSD as a result of stressors experienced while serving in Vietnam.  In particular, he cites an incident in October 1966 when he was shot in the armpit while driving his platoon leader who was shot and killed.  He reports that he was supposed to have received the Purple Heart, but that the award of the citation never happened.  He further testified that on the same day the platoon leader was killed, when the unit was out on patrol, a fellow service member was blown up by a landmine from which the Veteran sustained fragment wounds to the arm and left leg.  

At the outset, the Board determines that the Veteran did not serve in the Republic of Vietnam as claimed.  His complete service personnel file (201 file) is of record, and it is devoid of reference to service in the Republic of Vietnam.  Rather, service records show that the Veteran served in Korea from May 1965 to June 1966, and in Hawaii from July 1966 to January 1967.  Once in Hawaii, the Veteran was subject to disciplinary action twice in August 1966, and a memo regarding his discharge shows that he was AWOL from September 4, 1966 to September 23, 1966 and from September 24, 1966 to October 4, 1966.  He received a psychiatric evaluation on October 13, 1966 and then he was in confinement from November 10, 1966 until his discharge in January 1967.  In light of these facts, the Board determines that the Veteran's descriptions of his military service in Vietnam, including his reports of experiencing traumatic stressors, to lack credibility.

Moreover, none of the Veteran's service records show treatment for an acquired psychiatric disorder.  In September 1965, the Veteran reported having personal problems, including problems with NCOs.  He was given a referral for a mental health consult, but there is no record of such consult occurring.  In October 1966, the Veteran was evaluated for fitness for duty and found to have an emotionally unstable personality.  No psychosis, neurosis, organic brain disease, or mental deficiency was found.  His December 1966 physical examination at separation was normal, and he offered no complaints of specific medical problems at that time.

The Board acknowledges there are current diagnoses of PTSD of record.  An October 2009 letter from Dr. Nadeem lists PTSD as one of the Veteran's medical problems, and there are full psychological evaluations by Dr. Florek in September 2008 and by a VA examiner in January 2010 that indicate a diagnosis of PTSD.  However, none of these diagnoses are associated with verified in-service stressors.  

The Veteran's self-reported military history as discussed by Dr. Florek indicates that he was honorably discharged in 1967 with the rank of E-5.  Dr. Florek noted service in Vietnam from February 1966 to October 1966 during which the Veteran reportedly received the Purple Heart.  The Veteran also reported serving with the 173rd Airborne Brigade instead of the 9th Cavalry to which he claimed to have been assigned and that his duties included being a trainer in guerilla warfare.  He indicated that he killed a lot of people, including during an incident when his battalion was stranded and he freed the men by using an M-60 machine gun and running forward and throwing a grenade at the enemy.  Dr. Florek documented a list of other, general, combat-related stressors including experiencing small arms and artillery fire, engaging the enemy in a firefight, being ambushed, seeing Americans and other troops killed, and being involved in the post-mortem preparation and evacuation of bodies, among others.  

Nevertheless, as is evident from the previous discussion of the Veteran's service personnel records, none of these stressor events are consistent with the Veteran's actual circumstances of service.  Moreover, although the Veteran was discharged under honorable conditions and had risen in the ranks during his service from E-1 to E-4, at the time of discharge he had been demoted back down to an E-1.  In addition, the Veteran did not serve with either the 173rd Airborne Brigade or the 9th Cavalry.  In light of these facts, the diagnosis of PTSD assigned by Dr. Florek clearly was not based on verified in-service stressors.  

A diagnosis of PTSD was also assigned by the January 2010 VA examiner, to whom the Veteran again reported serving in Vietnam, this time with the 9th Cavalry.  He related that he was a ranger and paratrooper.  The Veteran indicated that he was shot while driving his second Lieutenant and then medevac'd to Hawaii for treatment and recovery, the event on which the examiner based the diagnosis.  This diagnosis is based on a stressor that would constitute hostile military activity under the revised 38 C.F.R. § 3.304(f), that is being under fire by the enemy; however, the examiner indicated that he had not had the claims file for review and that he had no way to validate the reported stressors.  Further, as discussed above, the Veteran did not participate in combat during service, and thus, was not under threat of hostile enemy or terrorist activity during service.  Accordingly, this PTSD diagnosis is also not based on a verified in-service stressor, nor is the Veteran's report of stressors consistent with the circumstances, conditions, or hardships of his service since the evidence establishes that he did not serve in Vietnam.

The Veteran was afforded a VA psychiatric examination in June 2012, and the examiner stated that the primary diagnosis was malingering.  This diagnosis was based on the fact that the Veteran's reported stressor events in Vietnam were inconsistent with his service records.  The examiner also noted that public military records place the Veteran's actual documented unit of the 1st Battalion, 20th Infantry, 11th Infantry Brigade in Vietnam after the Veteran's discharge.  The examiner stated that the weight of the documentation made it more likely than not that the Veteran's claimed stressors did not occur.  He indicated that there was clear and unmistakable evidence of symptom amplification/malingering found in the Veteran's statements, claims file review, and the results of multiple psychological tests and measurements.  The examiner concluded that it was less likely than not that the Veteran met the diagnostic criteria for PTSD or any other mental disability.  

Consequently, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  The Board has determined that the Veteran's self-reported military history is not credible and that his claims of being confronted with hostile enemy activity are contradicted by the evidence preventing his lay statements from being sufficient to confirm the occurrence of the stressors if used in support of a PTSD diagnosis.  See 38 C.F.R. § 3.304(f).  Thus, any diagnosis of PTSD based on these stressors, or of any acquired psychiatric disorder based on the Veteran's self-reported military history is suspect.  Therefore, the Board determines that the Veteran does not have a diagnosis of PTSD based on verified in-service stressors.  Service connection for PTSD is consequently denied.

Personality Disorder

In the April 2016 memorandum decision, the Court determined that the June 2012 VA examiner did not properly describe the Veteran's medical history, specifically his diagnosis of a personality disorder in service, and further found it is unclear how the VA examiner reached the conclusion that, should a personality disorder be diagnosed in the future, this condition would less likely than not have been aggravated by the Veteran's active service.  In this regard, the Court described the change in the Veteran's character of service over time, and pointed out the VA examiner's failure to discuss such evidence.

Initially, the Board observes that this portion of the VA examiner's diagnosis and discussion is limited solely to Axis II, which pertains to personality disorders.  Personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection).  Nevertheless, the Board has considered whether a congenital personality disorder may have been aggravated by a superimposed in-service event or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711).

While cognizant of the concerns expressed by the Court's memorandum decision, the Board finds any such inadequacies in the June 2012 VA examination report are rendered moot, as there is no diagnosis of, or treatment for, a personality disorder at any point during or within a reasonable period of time prior to the appeal period.  In fact, there is no indication the Veteran has been diagnosed with a personality disorder at any time since the Veteran's separation from active service, a period of approximately 50 years.  While the VA examiner, after a complete review of the Veteran's service treatment and personnel records, found that there appears to be a longstanding history of problematic behaviors and personality characteristics supported of the presence of anti-social personality disorder, because of the repeated inconsistencies in the Veteran's recounting of his personal history, discussed above, a diagnosis of a personality disorder is impossible at this time.  Neither the January 2010 VA examination report, nor any private treatment record, reflects a diagnosis of an Axis II personality disorder.

The Veteran has not identified any competent medical records which may support a current diagnosis of a personality disorder.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Regardless of the circumstances of the Veteran's service, including his performance during such service, this evidence is not germane in the absence of any resulting chronic disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  As noted above, the Veteran has not been diagnosed with a personality disorder at any time since his separation from active service approximately 50 years ago, a time too remote to constitute a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (a diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or during its pendency).

There being no evidence of a current diagnosis of a personality disorder, the Board finds the preponderance of the evidence weighs against service connection for aggravation of a preexisting personality disorder.









ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and to include aggravation of a personality disorder, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


